Caton, C. J. This was an action by the indorsee against the indorser of a bill of exchange. And the court properly held that in such an action the drawer was a competent witness to prove protest and notice to the indorser. No particular form of proof is indispensable to establish the fact of presentation and non-acceptance or non-payment of a bill of exchange and notice thereof to the indorser or other party to the bill whose liability may be fixed by such notice. Any evidence which convinces the court or jury of the existence of those facts, is sufficient to create the liability. The very fact that a formal protest by a notary is always introduced to prove these facts, except possibly in one case in ten thousand, has created a notion or impression, in well informed circles, and even to some extent among the profession, that such is the only proof admissible to establish these facts, or if other proof is resorted to, it must be of the most positive and undisputable character. It is hardly necessary to say that such notions are not founded in any principle of the commercial law of evidence. These facts should be satisfactorily proved, as any other necessary fact to make out a case, and like any other essential fact, they may be even proved by circumstantial evidence alone, if the circumstances create the conviction that the facts exist. We think the proof in this case sufficient, and the judgment must be affirmed. Judgment affirmed.